In two related child custody proceedings pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Queens County (Croiter, R.), dated November 6, 2000, as, after a hearing, awarded custody of the parties’ child to the father.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We find no basis to disturb the Family Court’s award of custody of the parties’ child to the father. It is well settled that in adjudicating custody and visitation rights the most important factor to be considered is the best interests of the child (see Friederwitzer v Friederwitzer, 55 NY2d 89). Moreover, the court’s determination depends to a great extent upon its assessment of the credibility of the witnesses and the character, temperament, and sincerity of the parents. Therefore, the findings of the trial court must be treated with great respect unless they lack a sound and substantial basis in the record (see Matter of Gago v Acevedo, 214 AD2d 565; see also Eschbach v Eschbach, 56 NY2d 167, 173-174; Amari v Molloy, 293 AD2d 491; Matter of Winslow v Lott, 272 AD2d 406).
The mother’s remaining contentions are without merit. Goldstein, J.P., McGinity, Adams and Townes, JJ., concur.